United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2724
                                   ___________

Napoleon Hartsfield,                    *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Department of Corrections;              *
Charlie Hourihan,                       * [UNPUBLISHED]
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: November 5, 2007
                                Filed: November 8, 2007
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Napoleon Hartsfield appeals the district court’s1 grant of summary judgment to
the remaining defendant in his 42 U.S.C. § 1983 action following this court’s remand
for further proceedings on a retaliation claim. We conclude that summary judgment
was proper for the reasons stated by the district court. The judgment is affirmed. See
8th Cir. R. 47B.
                       ______________________________


      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.